Case 1:17-cv-03273-TWP-DML Document 166 Filed 06/14/19 Page 1 of 3 PageID #: 1098



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  AMERICAN SENIOR COMMUNITIES,                      )
  L.L.C.,                                           )
                                                    )
                                Plaintiff,          )
                                                    )
                                                        Civil Action No. 1:17-cv-3273-TWP-DML
                        v.                          )
                                                    )
  BURKHART et al.,                                  )
                                                    )
                                Defendants.         )

      NONPARTY ROB NEW’S MOTION TO QUASH THIRD-PARTY SUBPOENAS
                 AND MOTION FOR PROTECTIVE ORDER

           Nonparty Rob New (“Mr. New”) requests that this Court enter a protective order pursuant

  to Federal Rules of Civil Procedure 26(c) and 45(d)(3) forbidding in whole or in part the

  discovery sought by subpoenas that Plaintiff American Senior Communities, LLC (“ASC”)

  issued to him, to First Federal Savings Bank (“First Federal”), and to Thomas Mills, and

  quashing those subpoenas. As described in more detail in the accompanying Memorandum, Mr.

  New entered into a Confidential Settlement Agreement with ASC that precludes ASC from

  demanding documents from him. Moreover, the subpoenas amount to a hopelessly overbroad

  fishing expedition into materials that have no articulated relevance to this case and impinge on

  Mr. New’s substantial privacy interests.

           First, the subpoenas are barred by the Confidential Settlement Agreement between Mr.

  New and ASC, which released “any and all claims, demands, damages, actions, causes of action,

  suits, costs (including court costs), expenses, attorneys’ fees, judgments, sums of money or

  claims of any kind or nature whatsoever” against Mr. New and his companies. This release bars

  the requested discovery. Dart Indus. Co. v. Westwood Chem. Co., 649 F.2d 646, 648 (9th Cir.

  1980).
Case 1:17-cv-03273-TWP-DML Document 166 Filed 06/14/19 Page 2 of 3 PageID #: 1099



         Second, the subpoenas are an overbroad fishing expedition that imposes an undue burden

  on a nonparty. See Uppal v. Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 813

  (N.D. Ill. 2015); Tresona Multimedia, LLC v. Legg, No. 15 C 4834, 2015 WL 4911093, at *2-*3

  (N.D. Ill. Aug. 17, 2015). ASC has issued broad requests relating to Mr. New’s business

  transactions and communications with a range of people over a range of topics over a decade.

  These requests are not at all relevant to ASC’s racketeering case against Mr. Burkhart and ASC

  has not articulated any theory that would make them relevant.

         Third, the subpoenas impermissibly seek to compel Mr. New to disclose confidential

  commercial and other financial information to his competitor without a “clear showing of an

  immediate need.” Pioneer Hi-Bred Intern. Inc. v. Holden’s Foundation Seeds, Inc., 105 F.R.D.

  76, 81-82 (N.D. Ind. Feb. 15, 1985) (citations omitted).

         WHEREFORE, Mr. New respectfully requests that this Court enter an order granting

  this Motion, granting a protective order precluding the discovery sought in the subpoenas to Mr.

  New, Mr. Mills, and First Federal, and quashing ASC’s subpoenas to Mr. New, Mr. Mills, and

  First Federal. In the alternative, Mr. New asks that discovery from Mr. New, Mr. Mills, and First

  Federal be limited to the items that Mr. New already offered to produce in his compromise

  proposal described on page 8 of his memorandum in support of this motion and the April 5, 2019

  email attached as part of Exhibit 7 to the memorandum.




                                                  2
Case 1:17-cv-03273-TWP-DML Document 166 Filed 06/14/19 Page 3 of 3 PageID #: 1100




   Dated: June 14, 2019                                DELK MCNALLY LLP


                                                       By: /s/ Jason Delk

                                                       Jason Delk
                                                       DELK MCNALLY LLP
                                                       211 South Walnut St.
                                                       Muncie, IN 47305
                                                       delk@delkmcnally.com

                                                       Anton R. Valukas (pro hac vice pending)
                                                       Robert R. Stauffer (pro hac vice pending)
                                                       Caroline L. Meneau (pro hac vice pending)
                                                       JENNER & BLOCK LLP
                                                       353 N. Clark St.
                                                       Chicago, IL 60654
                                                       avalukas@jenner.com
                                                       rstauffer@jenner.com
                                                       cmeneau@jenner.com


                                   CERTIFICATE OF SERVICE

         I, Jason Delk, an attorney, certify that on June 14, 2019, I filed the foregoing using the
  Court’s CM/ECF system, which will cause a copy to be served on all counsel of record.

                                                           By: /s/ Jason Delk




                                                   3
